Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald E. Hawkins, Sr., appeals the district court’s orders granting Defendants’ motions to dismiss Hawkins’ 42 U.S.C. § 1983 (2012) complaint, and denying Hawkins’ motion for leave to amend his complaint. On appeal, we confine our review to the issues raised in the Appellant’s informal brief. See 4th Cir. R. 34(b). Because Hawkins’ informal brief does not challenge the bases for the district court’s disposition, Hawkins has forfeited appellate review of the district court’s orders. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). We thus affirm the district court’s orders. See Hawkins v. City of Richmond, No. 3:16-cv-00216-REP (E.D. Va. Sept. 16, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED